Case 3:16-cv-02435-BRM-DEA Document 243 Filed 10/21/19 Page 1 of 5 PagelD: 3371

mh4 MONTGOMERY McCRACKEN

ATTORNEYS AT LAW

Georgette Castner LibertyView Direct Dial: 856 488-7794
Admitted in New Jersey & Pennsylvania 457 Haddonfield Road, Suite 600 Fax: 856-488-7720
Cherry Hill, NJ 08002-2220 Email: gcastner@mmwr.com

Tel: 856-488-7700

October 21, 2019
Via E-Mail HCarroll@mfmclaw.com

Hon. Harry G. Carroll (Ret.)

MEYERSON, FOX, MANCINELLI & CONTE, P.A.
One Paragon Drive, Suite 240

Montvale, NJ 07645

Re: Lawson, et al. v. Praxair, Inc., et al.
Civil Action No. 3:16-cv-02435-BRM-DEA

Dear Judge Carroll:

As you know, we represent Defendants/Third-Party Plaintiffs Praxair in the above-
referenced matter. Please accept this letter as Praxair’s reply to Third-Party Defendant Princeton
Healthcare System d/b/a University Medical Center of Princeton at Plainsboro’s (“UMCPP”)
letter of October 7, 2019. We will address Praxair’s discovery issues with UMCPP in the order
in which they are addressed in UMCPP’s October 7" letter.

Ill. = Praxair’s Discovery Requests
A. The Joint Commission Report is Discoverable

In its letter dated September 23, 2019, Praxair noted it had not identified any case law or
legal authority that supported UMCPP’s interpretation that UMCPP is prohibited from producing
the Joint Commission report to Praxair when UMCPP is a party to this litigation. Therefore, in
the September 23 letter, Praxair contended that UMCPP’s assertion that the report is confidential
pursuant to 42 U.S.C. §1395bb(b) was in error and Praxair requested that UMCPP produce the
Joint Commission report and mark it confidential, if necessary. Praxair further noted an
appropriate Discovery Confidentiality Order (Doc. No. 44) is in place in this case that would
prevent any public disclosure of the document.

On October 7, 2019, counsel for UMCPP again denied Praxair’s request to produce the
Joint Commission report. However, this time UMCPP abandoned its argument under 42 U.S.C.
§1395bb(b) and now claims that it is privileged pursuant to the Joint Commission on
Accreditation and Healthcare Organizations’ public information policy, New Jersey’s Patient

MONTGOMERY MCCRACKEN WALKER & RHOADS LEP

 

PENNSYLVANIA © NEW YORK © NEW JERSEY * DELAWARE

A PENNS YLVYAREA LIMITEO LIABILITY PARTNERS HIP
JOH FL. LEVY, NEW JERSEY REGPONSTELE PARTNER

5039875v1
Case 3:16-cv-02435-BRM-DEA Document 243 Filed 10/21/19 Page 2 of 5 PagelD: 3372

Montgomery McCracken Walker & Rhoads LLP

Hon. Harry G. Carroll (Ret.)
October 21, 2019
Page 2

Safety Act (“PSA”), and three out-of-state cases that interpret state-specific statutory schemes.
None of those sources support UMCPP’s assertion that the Joint Commission report is privileged
and confidential for purposes of discovery.

First, the Joint Commission’s public information policy does not render the report
privileged and confidential. The Joint Commission does not have the legal authority to do so,
but even if it did, it does not attempt to do so in the policy referenced by UMCPP. In fact, the
only reference to confidentiality in the policy can be found on the final page of the document,
where the Joint Commission provides a confidentiality statement.’ The statement, however,
merely pledges that the Joint Commission keeps information received or developed during the
accreditation/certification process confidential. Praxair is not requesting the report from the
Joint Commission, but from UMCPP. Nothing about the Joint Commission public information
policy prevents UMCPP from producing the Joint Commission report in discovery.

Second, New Jersey’s PSA does not apply to the Joint Commission report; therefore, the
self-critical analysis privilege set forth therein also does not apply. The current state of the law
regarding New Jersey’s self-critical analysis privilege under the PSA is reflected in Brugaletta v.
Garcia, 234 N.J. 225 (2018). In Brugaletta, the Court reaffirmed that the privilege is absolute
when properly applied; however, the Court also reaffirmed that the scope of the privilege has
only a narrow application, stating:

pursuant to N.J.A.C. 8:43E-10.9, . . . the statutory privilege applies
only to documents, materials and information developed
exclusively during self-critical analysis conducted during one of
three specific processes: the operations of the patient or resident
safety committee pursuant to N.J.A.C. 8:43E-10.4, the components
of a patient or resident safety plan as prescribed by N.J.A.C.
8:43E-10.5, or reporting to regulators under N.J.A.C. 8:43E-10.6.
In the regulations that became effective in 2008, the statutory
standard was expanded upon in two significant respects: first, to
require that the documents, materials and information at issue be
exclusively prepared in the setting of a qualifying self-critical
analysis process, and second, to_mandate that _the self-critical
analysis be conducted in accordance with one of three
accompanying regulations as a prerequisite for the privilege to
attach, N.J.A.C. 8:43E-10.4, -10.5 and -10.6.

 

The policy can be found at the following address:

https://www.jointcommission.org/assets/1/18/public_information_policy_final.pdf

5039875v1
Case 3:16-cv-02435-BRM-DEA Document 243 Filed 10/21/19 Page 3 of 5 PagelD: 3373

Montgomery McCracken Walker & Rhoads LLP

Hon. Harry G. Carroll (Ret.)
October 21, 2019
Page 3

Id, at 243 (quoting C.A. ex rel. Applegrad v. Bentolila, 219 N.J.
449, 468 (2014)) (emphasis added).

Here, the Joint Commission report was not exclusively prepared in the setting of a
qualifying self-critical analysis process. Rather, the report was prepared by a third party for the
express purpose of accreditation of UMCPP. Even if Your Honor were to find the report was
exclusively prepared in the setting of a qualifying self-critical analysis process, the analysis was
not conducted in accordance with one of the three accompanying regulations set forth in
N.J.A.C. 8:43E-10.4, -10.5, and -10.6. Therefore, the self-critical analysis privilege under New
Jersey’s PSA does not attach to the Joint Commission report.

Third, the out-of-state cases cited by counsel for UMCPP are not binding in this matter
and do not render the Joint Commission report privileged and confidential. All three cases cited
by UMCPP: (1) are from some other state, (2) predate New Jersey’s PSA, and (3) analyze state-
specific statutory schemes. The cases were likely cited, however, because no court in New
Jersey has determined Joint Commission reports are part of a healthcare facility’s self-critical
analysis process, or that same reports are not discoverable. Accordingly, the Joint Commission
report is not privileged and confidential based on the out-of-state authority cited by UMCPP.
For these reasons, Praxair requests that UMCPP be ordered to produce the Joint Commission
report.

B. UMCPP’s Response to Praxair’s Third Set of Discovery Requests

Praxair’s Third Set of Discovery Requests, Document Request No. 4 seeks documents for
the years 2012 to the present related to “any and all training programs, reporting systems and/or
internal tracking systems developed by the Patient Safety Committee relating to the
management, handling, storing, transporting and/or use of compressed gas cylinders.” UMCPP
has advised that they are “not aware of any non-privileged documents[.]” In their October 7
letter UMCPP states that “[a]ny responsive documents withheld by UMCPP on the basis of
privilege are so reflected on UMCPP’s privilege log.” See UMCPP’s October 7" Response at
pg. 7. However, UMCPP’s recently-produced privilege log is 86 pages long and includes over
7,000 items and thus it is impossible for Praxair to assess that assertion. Praxair is requesting
that UMCPP amend their discovery response to state expressly that no documents are being
withheld and identify by bates number the privileged documents (as UMCPP claims are included
on its privilege log) that are responsive to this request so that Praxair can assess whether the
privilege is being properly asserted by UMCPP.

C. UMCPP’s Reliance on the New Jersey Patient Safety Act Privilege is in
Error.

As mentioned above, the PSA affords an absolute privilege when properly applied, and
such broad scope is balanced by its narrow application. Specifically, regulations “require that

5039875v1
Case 3:16-cv-02435-BRM-DEA Document 243 Filed 10/21/19 Page 4 of 5 PagelD: 3374
Montgomery McCracken Walker & Rhoads LLP

Hon. Harry G. Carroll (Ret.)
October 21, 2019
Page 4

the documents, materials and information at issue be exclusively prepared in the setting of a
qualifying self-critical analysis process . . . [and] mandate that the self-critical analysis be
conducted in accordance with one of three accompanying regulations as a prerequisite for the
privilege to attach, N.JL.A.C. 8:43E-10.4, -10.5 and -10.6.” Brugaletta, 234 N.J. at 243 (quoting
C.A., 219 NJ. at 468).

In addition to the strict compliance prerequisite imposed by regulation, the statute itself
provides two caveats to the privilege. First, the privilege does not “bar the discovery or
admission into evidence of information that would otherwise be discoverable or admissible.”
Brugaletta, 234 N.J. at 244 (citing N.JLA.C. 26:2H-12.25(h)). “Generally, pursuant to Rule 4:10-
2(a), parties may obtain discovery regarding any non-privileged matter that is relevant to the
subject of a pending action or is reasonably calculated to lead to the discovery of admissible
evidence.” In re Liquidation of Integrity Ins. Co., 165 N.J. 75, 82 (2000). Furthermore,
“discovery rules are to be liberally construed.” Ibid.

Second, the PSA expressly acknowledges the Appellate Division opinion in Christy v.
Salem, 366 N.J. Super. 535 (App. Div. 2004), and states its “provisions do not change the
discoverability of information or documents obtained from other sources, or in other contexts.”
Brugaletta, 234 N.J. at 244 (citing N.J.S.A. 26:2H-12.25(k)). In Christy, the Appellate Division
held, prior to the enactment of the PSA, that a plaintiff was entitled to purely factual information
contained in a hospital’s peer-review report but not to deliberative material. The Legislature’s
express acknowledgment of Christy in the PSA confirms the essential holding of Christy remains
good law.

UMCPP’s assertion of the privilege afforded by the PSA goes far beyond its proper
scope. Specifically, it is quite likely that not all of the documents at issue were prepared in the
setting of a qualifying self-critical analysis process, and that UMCPP did not strictly comply
with the regulatory requirements for application of the privilege. For example, in UMCPP’s
October 7 letter, UMCPP claims the root cause analysis was performed by select members of the
Patient Safety Committee who held executive positions at UMCPP, thus failing to comply with
N.J.A.C. 8:43E-10.4(c)(4) (prohibiting the Patient Safety Committee from acting as a sub-
committee) and N.J.A.C. 8:43E-10.4(c) (requiring that the Patient Safety Committee consist of
certain individuals). Accordingly, the privilege — which requires strict compliance with the
statute - never attached. In any event, under Christy, Praxair is entitled to whatever factual
content is contained in the documents at issue.

For these reasons, Praxair respectfully requests that Your Honor conduct an in camera
review of the documents UMCPP claims are privileged pursuant to the PSA to determine
whether the privilege is being properly asserted under the Act. See Brugaletia, 234 N.J. at 245
(“[w]hen a requesting party challenges an assertion of privilege, the court must undertake an in
camera review of the purportedly privileged document or information and make specific rulings
as to the applicability of the claimed privilege.”’).

5039875vI
Case 3:16-cv-02435-BRM-DEA Document 243 Filed 10/21/19 Page 5 of 5 PagelD: 3375

Montgomery McCracken Walker & Rhoads LLP

Hon. Harry G. Carroll (Ret.)
October 21, 2019

Page 5
Thank you for your consideration of the above issues.
Respectfully submitted,
s/ Georgette Castner
Jeremy D. Mishkin
Georgette Castner
ce: All counsel of record (via email)

5039875v1
